Citation Nr: 1114502	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in April 2006.  A transcript of those proceedings has been associated with the Veteran's claims file.  

The Board remanded the Veteran's claim for further evidentiary development in August 2007 and May 2009, and the Board declined to reopen the Veteran's service connection claim for a right knee disorder in a decision issued in December 2009.  The Veteran subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court), who granted the Secretary's Motion for a Remand, in an Order issued in September 2010.  

The Board acknowledges that several statements authored by the Veteran have been associated with the Veteran's claims file since it was last reviewed by the RO, namely a statement made by the Veteran when appealing his claim to the Court, a statement sent to the President of the United States of America, and a statement sent to the Veteran's Congressman.  However, as these statements reflect essentially the same contentions previously asserted by the Veteran that have been previously considered by the RO, the Board does not find that the Veteran's claim should be remanded to allow initial RO consideration of them.  38 C.F.R. § 20.1304 (2010).

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right knee disability was denied by a May 2002 rating decision, and the Veteran failed to perfect a substantive appeal of that denial.

2.  The evidence submitted since May 2002 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a right knee disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by an August 2004 letter, which was sent prior to the initial adjudication of the instant claim, and which apprised the Veteran of the new and material evidence necessary to reopen his claim and the reason his claim was initially denied, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the duty to assist, the Veteran's private treatment records were obtained, and pursuant to the Board's prior Remand instructions, the AMC contacted both the Beaufort Naval Hospital and the National Personnel Records Center (NPRC) to request the Veteran's records from his reported in-patient three-day hospitalization during service; however, no in-patient records were located.  Accordingly, the Board determines that all available evidence identified by the Veteran as relevant has been obtained.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge.  However, he was not examined for VA purposes because that requirement is not triggered in claims to reopen until new and material evidence has been presented, and as discussed below, the Veteran has not submitted any such evidence.  

In sum, the Board finds that VA's duties to notify and assist have been met, and therefore there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence

At the outset of this analysis, the Board finds that a recitation of the procedural history of the instant claim would be beneficial.  In that regard, the Veteran's claim of entitlement to service connection for a right knee disorder was initially denied by a May 2002 rating decision.  The rating decision reflects the RO's determination that the evidence of record failed to show that the Veteran's right knee disorder, which had been noted upon entrance to service, had been permanently aggravated beyond its natural progression during service.  The Veteran failed to perfect a substantive appeal of this denial, and the decision therefore became final.  38 C.F.R. § 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence, 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the Veteran filed a claim seeking to reopen his service connection claim in August 2004.  The RO declined to reopen the Veteran's claim in the January 2005 rating decision on appeal, and the Veteran ultimately perfected a timely substantive appeal of this denial, at which time he also elected to participate in a Board hearing.  

During the Board hearing, the Veteran testified that he reinjured his right knee while completing an obstacle course during boot camp, was initially treated at an on-base medical facility, and then sent to an off-base naval hospital in Paris Island, South Carolina.  The Veteran's representative then asked the Veteran what form of treatment he received at this time, to which the Veteran responded, "[t]hey kept me, I think it's sick bay for like three days to see if the swelling came, stayed there, the pain stayed there . . . ."  The Board interpreted the Veteran's testimony as suggesting not all service treatment/medical records had been associated with the file.  Therefore, the Board remanded the Veteran's claim in August 2007 to obtain this reported in-patient treatment.  

In September 2007, the RO requested the Veteran's in-patient treatment records only from the hospital where he reported receiving treatment.  In a November 2007 statement, the Veteran reported that he had received treatment at this hospital for one day, not three.  The Veteran's claim was subsequently readjudicated by the RO and returned to the Board.  In May 2009, the Board remanded the Veteran's claim, as a review of the record failed to reflect that the RO had requested the Veteran's in-patient records from the appropriate repository.  Although the Veteran's November 2007 statement could have been construed as a denial of receiving in-patient care from this facility, the Board considered itself bound to ensure that the prior remand directives had been effectuated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  

The RO thereafter requested the Veteran's in-patient records from the National Personnel Records Center (NPRC) and received a negative response.  The Veteran's claim was again returned to the Board, and in December 2009, the Board issued a decision denying the Veteran's claim to reopen.  As referenced above, the Veteran appealed this denial to the Court, who granted a Motion in which the Secretary sought an analysis that clarified whether the Veteran's testimony was cumulative or new, and if new, the analysis should contemplate the holding in Davidson v. Shinseki, 581 F.3d. 1313 (2009).  In Davidson, the Court rejected a categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical diagnosis.   

As outlined above, because the initial denial of the Veteran's service connection became final when the Veteran failed to perfect a substantive appeal of that denial, the Veteran must submit new and material evidence to reopen his claim.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO initially denied the Veteran's service connection claim for a right knee disorder because the evidence reflected that the disability existed prior to service and was not permanently aggravated beyond its normal progression during service.  

At the time the Veteran's right knee disorder service connection claim was denied, the evidence of record consisted of the Veteran's statements, out-patient service treatment records, post-service private treatment records, and an April 2002 VA examination report.  

In his statements, the Veteran asserted that his rigorous physical training while in service exacerbated his preexisting right knee condition and that he was treated for this condition both on base and at an off-base civilian facility.  

The Veteran's active service out-patient treatment records reflected that he had a preexisting right knee injury and surgical repair prior to service, which was fully evaluated in a private orthopedic examination in December 1992.  They also showed that he was treated for right knee pain during active service, which included a May 1993 evaluation performed at the Orthopedic Department of the Naval Hospital in Beaufort, South Carolina.  However, no right knee abnormalities were noted at separation from active duty (aside from his preexisting right knee surgical scars).  

The Veteran's post-service treatment records documented the Veteran's right knee complaints and weight gain, together with a diagnosis of right knee arthritis, status post-reconstructive surgery.  Finally, the April 2002 VA examination report reflected the VA examiner's opinion that the Veteran's right knee disability was not attributable to service, but rather was the result of a normal progression of his right knee disability that preexisted service.  The examiner also opined that the present manifestation of the Veteran's right knee disability may be attributable to the Veteran's weight gain since the time of his initial injury.

Evidence submitted since the Veteran's service connection denial includes the Veteran's hearing testimony, statements submitted by the Veteran and his wife, private treatment records, and negative responses to the AMC's requests for in-patient right knee treatment at Beaufort Naval Hospital in 1993.  

In his hearing testimony and submitted statements, the Veteran again asserts that his knee condition was permanently aggravated by service, and he continues to report receiving out-patient treatment both on and off base for his condition during service.  (As referenced above, the statements submitted by the Veteran after his Board hearing reflect his clarification that he did not receive in-patient treatment for his right knee disorder during service, but rather received out-patient treatment at on, and off base facilities for one day and was assigned to light duty for two days thereafter.)  The Veteran's wife's statement reflects her observations regarding the current severity of the Veteran's right knee disability and its affect on his daily life, and the Veteran's private treatment records reflect diagnoses of right knee osteoarthritis.  Finally, responses from Beaufort Naval Hospital and the NPRC indicate that no in-patient treatment records reflecting treatment for the Veteran's right knee disorder were found.

The Board finds that the Veteran has not submitted new and material evidence to reopen his previously denied claim.  The Veteran's assertions, as reflected in his hearing testimony and submitted statements, are cumulative of those previously of record, and are therefore not new.  Specifically, the Veteran's contention that his preexisting right knee disability was permanently aggravated in service, as reflected by an in-service injury and treatment "on and off base," was considered by both the April 2002 VA examiner who opined that the Veteran's right knee disability was not permanently aggravated by service and the May 2002 rating decision that denied the Veteran's service connection claim.  As the Board has found this evidence to be cumulative, the provisions of Justus v. Principi, 3 Vet. App. 510, 512 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), are not for application.  

Furthermore, the Veteran's wife's statements and his recently submitted private treatment records do not relate to an unestablished fact necessary to substantiate his claim.  While these statements and records reflect that the Veteran continues to experience a right knee disorder, they do not suggest that the Veteran's current disorder is attributable to service or that it was permanently aggravated by service.   Moreover, medical records describing the Veteran's current condition are not material to the issue of service connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  

Finally, the Board finds that the negative responses from potential repositories of any in-patient right knee treatment that the Veteran may have had during service are not material, as they fail to raise a reasonable probability of substantiating the Veteran's claim.

Accordingly, the Board concludes that the evidence submitted since the May 2002 rating decision is not new and material and thus does not serve to reopen the Veteran's claim.





ORDER

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for a right knee disorder is not reopened.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


